Citation Nr: 0204236	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  96-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for recurrent low back strain with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than five years, 
including the period from May 1986 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Houston Regional 
Office (RO).  By a January 1995 rating action, the RO 
confirmed and continued the 40 percent evaluation then in 
effect for the veteran's service-connected low back 
disability.  Thereafter, the veteran perfected an 
administrative appeal in March 1996, which contested the 
denial of a disability evaluation in excess of 40 percent for 
his low back disability.  While this case was in appellate 
status at the RO, a June 1999 rating action was entered, 
wherein the RO proposed to reduce the evaluation for the low 
back disability to 10 percent, based upon the findings 
contained in a Department of Veterans Affairs (VA) 
examination report of March 1999.  The veteran was informed 
of this proposed action and afforded the opportunity to 
submit additional evidence in a letter dated later that 
month.  In his July 1999 statement, the veteran expressed 
disagreement with the proposed reduction.  The action 
contemplated by the June 1999 proposal was effectuated by a 
September 1999 rating decision, which reduced the disability 
evaluation for his low back disability to 10 percent 
effective from December 1999. Subsequently, based on the 
receipt of additional evidence, the RO, in a December 1999 
rating action, increased the evaluation to 20 percent, 
effective from December 1999.

By way of a decision, dated in May 2000, the Board determined 
that reduction in the disability rating for the veteran's 
recurrent low back strain with radiculopathy was improper, 
and granted restoration of a 40 percent evaluation for this 
disability.  In that decision, the Board also remanded the 
veteran's pending claim for increase to the RO, in order to 
provide the veteran with an examination for purposes of 
evaluating the severity of the veteran's low back disability.  
This development having been completed, the case is again 
before the Board for the appellate review, with respect to 
the issue of entitlement to an increased rating in excess of 
40 percent for recurrent low back strain with radiculopathy.


FINDING OF FACT

The veteran's recurrent low back strain with radiculopathy is 
manifested by limitation of motion with evidence of pain on 
movement, which results in recurring attacks of pain with 
intermittent relief, and is productive of no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for recurrent low back strain with radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Shortly after receiving the veteran's claim for an 
increased rating in July 1994, the RO issued a letter 
advising the veteran that evidence which tended to show a 
worsening of the veteran's condition, was needed prior to 
issuing a decision on his claim.  In this respect, and by way 
of the same letter, the veteran was also advised that he was 
scheduled for a VA examination.  
The RO then issued a rating decision in January 1995 and a 
Hearing Officer's decision in September 1996.  A subsequent 
statement of the case was issued in February 1996, and a 
supplemental statement of the case was issued in October 
1996.  The referenced rating decision, Hearing Officer 
decision, statement of the case, and supplemental statement 
of the case each addressed the law and put the veteran on 
notice regarding the evidentiary shortcomings of his claim 
for entitlement to an increased rating evaluation.

Thereafter, in a June 1999 letter, the veteran was informed 
that the RO proposed to reduce the veteran's disability 
evaluation.  The veteran was advised that he could submit 
evidence to show why a reduction should not be done.  In 
response to the RO's notice, the veteran submitted additional 
medical evidence.  By way of a September 1999 rating 
decision, which effectuated the RO's proposed reduction, in 
addition to a December 1999 rating decision and two 
supplemental statements of the case dated in September and 
December 1999, the veteran was again advised of the law 
applicable to his claim and the evidentiary shortcomings 
precluding his receipt of a rating in excess of 20 percent.

In October 2000, the veteran was advised that his disability 
evaluation had been reinstated to 40 percent.  In June 2000, 
the veteran received more detailed written notice regarding 
the information and medical evidence needed to substantiate 
his claim for an even higher rating evaluation for his 
service-connected disability.  Specifically, the RO requested 
the veteran's assistance in identifying and providing the 
address of all health care providers from whom the veteran 
had received treatment since 1994 for his recurrent low back 
strain with radiculopathy.  A complete authorization for each 
private provider was also requested.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  For purposes of evaluating the severity of the 
veteran's service-connected disability, he was provided with 
relevant VA examinations in August 1994, January 1997, March 
1999, and more recently in November 2000.  Copies of the 
veteran's relevant examination reports have been associated 
with the veteran's claims folder.  Copies of the veteran's VA 
treatment records have likewise been associated with the 
veteran's claims folder.  Currently, the veteran has not 
alleged that there are any additional medical records related 
to his claim that VA has not already obtained and indeed, the 
Board is unable to identify any such evidence.  Lastly, the 
veteran was scheduled for a personal hearing at the RO in 
April 1996.  Thus, under the circumstances in this case, VA 
has satisfied both its duties to notify and assist the 
veteran in this case, and adjudication of this appeal, 
without remand to the RO for additional consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claim of entitlement to an increased rating in 
excess of 40 percent for recurrent low back strain with 
radiculopathy is ready for appellate review.

Factual Background

The service medical records disclose that the veteran 
underwent surgery for a herniated nucleus pulposus, L4-5, L5- 
S1 diskectomy in November 1985.

Based on this evidence, the RO, by rating action dated June 
1988, granted service connection for recurrent low back 
strain, and assigned a 20 percent evaluation.

The veteran was afforded an examination of the spine by the 
VA in June 1992. He described sharp, constant pain, radiating 
down to the right lower extremity.  He admitted to an 
associated paresthesia of the right lower leg and spasms of 
the lower back.  An examination of the lumbosacral spine 
revealed mild tenderness to palpation in the bilateral 
paraspinal musculature at L5-S1 and the positive trigger 
points over the right superior buttock.  He had mild spasms 
on the right paraspinal musculature as well.  Range of motion 
was 7 degrees of flexion; 10 degrees of extension; and 30 
degrees of lateral side bending.  He was positive heel 
walking, negative toe walking with a normal gait.  There was 
a positive sciatica test on the right and positive straight 
leg raising on the right at about 30 degrees.  Straight leg 
raising was negative on the left.  He had a slightly 
decreased sensation to his L5 dermatome of his right lower 
leg.  He had 4/5 motor and strength was symmetric and 
bilateral.  Knee jerks were 1+ on the right and 2+ on the 
left.  There was no ankle jerk on the right and 1+ on the 
left.  X-rays disclosed mild degenerative changes at the L5- 
S1 interspace.  The impression was post laminectomy syndrome, 
moderately symptomatic.

Based on the evidence summarized above, the RO, by rating 
decision dated July 1992, increased the evaluation assigned 
for the veteran's service-connected low back disability to 40 
percent, effective April 1992.  This rating was assigned 
pursuant to Diagnostic Codes 5293 and 5295.

The veteran submitted a claim for an increased rating for his 
low back disability in July 1994.

On VA examination in August 1994, the veteran complained of 
constant low back pain that was aggravated by walking or 
running.  It was also aggravated by lifting objects of light 
weight.  The examiner noted that a myelogram in May 1992 
suggested that there was possible right L4 nerve root sleeve 
deformity; however, a subsequent computed tomography (CT) 
scan showed no disc protrusion or stenosis. There was 
evidence of probable laminectomy defect at L4-5 on the right.  
A neurological evaluation revealed that strength in the lower 
extremities was 5/5 in most muscles, except for 4+/5 weakness 
in the right foot dorsiflexors and toe extensors.  Sensory 
examination revealed decreased pinprick and temperature on 
the right, predominantly L5 distribution.  There was moderate 
decrease in vibration in the right great toe; normal in the 
left lower extremity.  Knee jerks were right 1, left 2; ankle 
jerks were 2+ bilaterally.  The veteran complained of pain 
with attempted toe and heel walking on the right.  The 
impression was chronic low back pain, status post laminectomy 
with residual evidence of right predominantly L5 and possibly 
L4 root lesion.  The examiner commented that following the 
surgery in "1986," the veteran had complaints compatible with 
right lumbosacral root involvement and his neurological 
examination showed decreased right knee jerk and sensory 
deficit in the right L5 distribution.

VA outpatient treatment records dated from 1990 to 1996 are 
of record.  In August 1994, the veteran reported that his 
back pain had increased over the years.  The assessment was 
low back pain.  He described increased back pain in October 
1995. Limitation of motion was noted.  The diagnostic 
impression was low back strain. Later that month, he noted 
that his low back pain extended to the left leg.  There was 
numbness of the left foot.  The diagnostic impression was low 
back pain, rule out recurrent disc.  The veteran was seen in 
the neurosurgery clinic in November 1995.  He complained of 
low back pain with gradually worsening numbness in the right 
foot.  An examination was limited by pain.  A possible 
recurrent disc was noted.  Later that month, it was reported 
that an electromyogram and nerve conduction study were 
normal.  There was no evidence of L4-L5 motor radiculopathy.  
Several days later, the veteran described having spasms down 
the left leg.  He was seen for his complaints of pain in 
February 1996.  It was noted that he had an exaggerated 
antalgic gait.  He wore a lumbosacral corset.  There was an 
exaggerated pain response to the examination with near 
collapse upon movement. The assessment was chronic pain 
syndrome with depressive features.

The veteran was seen in the pain clinic in April 1996.  He 
noted left hip, leg and ankle pain, as well as right leg 
pain.  He described stabbing pain in the left gluteal region 
radiating to the lateral aspect of the left leg to the ankle 
beginning in October 1995.  He denied burning, motor 
weakness, or decreased sensation.  He indicated that changing 
his position worsened the pain.  Some relief with medication 
was reported.  An examination revealed an antalgic gait.  
There was limitation of spine movement in all planes 
secondary to left hip pain.  Straight leg raising was 
negative. The hip and knee joints were normal.  There was 
decreased sensation at the lateral aspect of the left thigh 
to touch, temperature and pinprick.  The left sacroiliac 
joint was without tenderness.  The spinous processes were 
nontender.  The impression was L4-5 nerve root involvement, 
possibly secondary to scar tissue/fibrosis.  There was 
evidence of guarding and pain behavior.

The veteran was afforded an examination by the VA in January 
1997.  He reported a continuation of pain.  On examination, 
the veteran appeared to be in moderately severe pain.  There 
was moderate involuntary spasm of the lumbar paravertebral 
muscles.  He was wearing a back brace.  Straight leg raising 
was positive bilaterally at 25 degrees with a positive 
Lasegue's sign.  Circumference of the thighs, knees and 
calves was equal.  Sensation was intact in the lower 
extremities.  There were no pathologic reflexes.  The 
examiner reviewed a magnetic resonance imaging from about one 
year earlier and it showed that the veteran had an L4-L5 
laminectomy.  He commented that it had not stopped the pain.  
The diagnosis was probable recurrent herniated nucleus 
pulposus, L4-5.

Additional VA outpatient treatment records from 1997 have 
been associated with the claims folder.  The veteran was seen 
in February 1997 and reported that his back pain continued.  
He requested pain medication.  It was noted in June 1997 that 
he had experienced good relief initially following the 
surgery but he now had right leg pain, as well as numbness.  
The pain was worse with activity.  His left leg pain had also 
returned.

The veteran was examined by the VA in March 1999.  He stated 
that he had intermittent numbness and tingling in the leg, 
through a distribution he described as patchy.  He related 
that for the previous eighteen months, he developed some left 
leg pain from the lateral aspect of the leg down to the 
lateral aspect of his foot.  His right leg pain was primarily 
over the anterior aspect of his tibia, and to a lesser degree 
over the lateral aspect of the ankle.  He took no medication 
on a regular basis.

On examination, forward flexion of the lumbar spine was to 60 
degrees; backward extension to 10 degrees; and bending was to 
10 degrees on the right and 15 degrees to the left.  Toe and 
heel walking were normal.  A neurological evaluation was 
unremarkable, with physiologic and symmetric reflexes, 
strength and sensation.  The veteran noted a single area of 
diminished sensation over the anterior aspect of the mid- 
shaft tibia.  This was nondermatomal and nonphysiologic.  
Straight leg raising was negative bilaterally.  Internal and 
external rotation of the hips were normal.  The examiner 
noted that a review of magnetic resonance imaging studies 
from 1995 and 1997 showed only mild degenerative changes, 
with no evidence of any kind of nerve or neural canal 
compromise that would support the veteran's subjective 
complaints.

The impression was history of herniated nucleus pulposus, 
lower back, status post laminectomy, with objectively good 
results.  The examiner added that the veteran sustained a 
herniated disc in service, resulting in some neurocompromise.  
He was treated appropriately and correctly.  Symptoms that he 
complained of at this time are not objectively validated.  He 
found no evidence of "disability" of the lumbar spine at this 
time.  The examiner also indicated that he found no objective 
evidence of radiation.  In his opinion, the range of motion 
deficiencies were primarily a relation of motivation and 
deconditioning, and not a reflection of structural 
abnormalities objectively documented on physical examination 
and multiple radiographic and nerve conduction studies.

Additional VA outpatient treatment records dated in 1998 and 
1999 are of record. The veteran was seen for unrelated 
complaints in December 1998.  An examination of the back 
showed muscle spasm.  Reflexes were equal bilaterally.  In 
April 1999, the veteran complained of excruciating pain in 
the right hip radiating to the right lower extremity.  On 
examination, there was paravertebral tenderness.  A 
neurological examination was limited by pain, but appeared 
grossly intact.  Muscle tenderness in the low back was noted 
in June 1999.  A spasm was also reported.  The assessment was 
low back pain.  Similar findings were recorded later that 
month.  There were no focal neurological deficits.  The 
veteran was seen for an evaluation of low back pain in 
October 1999.  A neurological evaluation disclosed that motor 
was 5/5, except for 4/5 of the extensor hallucis longus.  
Sensory was intact to light touch and pinprick, except for 
decreased pinprick at the right anterior shin.  Reflexes were 
brisk.  There was significant tenderness to palpation 
bilaterally in the low back and gluteus.  Straight leg 
raising was positive bilaterally.  A magnetic resonance 
imaging study in November 1999 revealed degenerative disease 
of the lumbar spine.  The veteran had a congenitally large 
central canal so no lumbar stenosis was seen.  The L3/4 disc 
bulge had a slightly left-sided component to it so it could 
possibly impinge slightly on the left L4 nerve root.

In November 2000, the veteran underwent a more recent VA 
examination for purposes of evaluating the severity of his 
service-connected low back disability.  It was noted that the 
veteran had previously been evaluated by the same examiner in 
March 1999.  The examiner again referenced the veteran's 
November 1999 magnetic resonance imaging (MRI) study.  The 
examiner indicated that the MRI study showed no evidence of 
significant abnormalities.  Likewise, the MRI showed no 
evidence of significant scar tissue formation or evidence of 
nerve root compromise.  There was, however, a small left 
sided L3-L4 disc protrusion.  The examiner clarified that it 
did not appear to impinge upon the nerve roots.  

Prior to his physical examination, the veteran stated that he 
experienced a worsening of his low back pain.  He indicated 
that he has pain which radiates down his right leg to the 
dorsum of the foot and in the left leg to the lateral aspect 
of the ankle.  Otherwise, the veteran denied any change in 
his overall condition.  The veteran further related that he 
continues to work part-time doing computer work for the 
regional office.  He uses various medications to include 
Robaxin, Vioxx and Darvocet.  The veteran also indicated that 
he has a back brace, and he utilizes a cane intermittently.  
Lastly, it was noted that while the veteran also owns a 
wheelchair, he did not appear at his examination with either 
a cane, or the wheelchair.

Upon physical examination, the veteran had no gait aids.  He 
walked with a shuffling gait.  He declined a request for a 
range of motion assessment-asserting pain with any range of 
motion.  The veteran also asserted that he had an inability 
to walk on the toes or heels.  A neurological examination 
revealed physiologic and symmetrical reflexes.  The veteran 
described a diminished sensation to the lateral aspects of 
both legs and the dorsal aspect of the right foot.  The 
veteran's calf circumference was symmetrical at 34 
centimeters.  Internal and external rotation of the hips 
elicited complaints of back pain from the veteran.  Likewise, 
supine straight leg raising elicited complaints of low back 
pain at 30 degrees.  Waddel signs included complaints of low 
back pain with concerted truncal pelvic rotation and low back 
pain with axial loading of the cervical spine.  

X-ray evaluation of the lumbar spine showed no significant 
degenerative abnormalities.  It was noted that the veteran 
was scheduled for an electromyograph; however, he failed to 
appear to this examination.

The examiner's November 2000 impression was "low back pain 
with radicular pain, bilateral legs."  Finally, the examiner 
noted that the veteran's functional impairment due to pain 
would include prolonged kneeling, bending, stooping, 
climbing, or lifting.  He further noted that the veteran 
complained of pain with range of motion of the lumbar spine.  
Finally, the examiner advised that there was no evidence of 
muscular atrophy attributable to the service-connected 
disability, and there was no other evidence of objective 
manifestations demonstrating disuse or functional impairment 
due to pain.

Legal Analysis

The veteran contends that his current 40 percent rating 
evaluation does not adequately reflect the severity of his 
service-connected recurrent low back strain with 
radiculopathy disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In this case, the veteran's spine disability (characterized 
as recurrent low back strain with radiculopathy) is currently 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5293-
5295.  See 38 C.F.R. § 4.27 (2001).  Under diagnostic code 
5295, a 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitations of motion of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 5295.

Although the veteran is currently evaluated at the highest 
evaluation under Diagnostic Code 5295, also relevant is 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  Under this code, a 40 percent evaluation is 
warranted when there is evidence of severe invertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is for application when the disability 
is pronounced and is manifested by persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.17a, 
Diagnostic Code 5293.

In light of the above applicable rating criteria, the Board 
determines that the pertinent medical evidence of record does 
not reflect that the neurological findings and other 
manifestations of the veteran's disability rise to the level 
of pronounced intervertebral disc syndrome, which is required 
for a 60 percent rating under diagnostic code 5293.  For 
instance, based on the initial findings from the veteran's 
May 1992 myelogram, there was evidence indicating possible 
right L4 nerve root sleeve deformity; however, a subsequent 
CT scan, showed no disc protrusion, or stenosis.  Rather, the 
CT scan revealed only evidence of probable laminectomy defect 
at L4-5 on the right.  A subsequent November 1999 MRI 
revealed only degenerative disease of the lumbar spine.  
During the veteran's November 2000 VA examination the 
examiner referenced the veteran's November 1999 MRI.  He 
indicated that the MRI study showed no evidence of 
significant abnormalities.  He further indicated that the MRI 
showed no evidence of significant scar tissue formation, or 
evidence of nerve root compromise.  It was noted that there 
was, however, a small left-sided L3-L4 disc protrusion, which 
did not appear to impinge on the nerve roots.  A more recent 
November 2000 x-ray evaluation again, showed no significant 
degenerative abnormalities.

The Board also observes that according to the evidence of 
record, the veteran has objectively confirmed paravertebral 
tenderness and muscle spasm in the low back region, as well 
as painful and limited motion of the lumbar spine.  The 
record also reflects that the veteran has expressed 
complaints of numbness, weakness, and radiating pain down 
into his legs; however, an electromyogram and nerve 
conduction study, completed in November 1995, were described 
as normal.  There was no evidence of L4-L5 motor 
radiculopathy.  (In December 1999, the veteran was scheduled 
for a more recent EMG test, however, it was noted in the 
November 2000 VA examination report, as well as in an August 
2001 Supplemental Statement of the Case, that the veteran 
failed to appear for his test).

Moreover, in March 1999, the veteran's neurological 
evaluation was unremarkable, with physiologic and symmetric 
reflexes, strength and sensation.  The veteran's examining 
physician went on to remark that a review of the veteran's 
past magnetic resonance imaging studies showed only mild 
degenerative changes, with no evidence of any kind of nerve 
or neural canal compromise that would support the veteran's 
subjective (neurological) complaints.  The examiner opined 
that the veteran's symptoms, reported at the time of his 
March 1999 examination, were not objectively validated.  The 
examiner also indicated that he found no objective evidence 
of radiation.  In this same respect, a neurological 
examination of the veteran in April 1999, was limited by 
pain, but the remaining findings appeared grossly intact.  
Similar findings were recorded in June 1999, wherein there 
were no focal neurological deficits, which were noted upon 
examining the veteran.

Overall, the bulk of the medical evidence in this case has 
consistently shown that the veteran's motor, sensory and 
neurological tests were essentially found to be within normal 
limits.  In fact, these same medical data reveal that the 
veteran routinely demonstrated motor strength of 5/5 in most 
muscles with intact deep tendon reflexes and negative 
straight leg raising; and that he was able to walk on his 
heels and toes without any difficulty on the majority of the 
occasions that the veteran was examined and treated for his 
back condition.  Thus, in this context, the Board is 
cognizant of the veteran's complaints of constant, recurrent 
numbness, tingling, and radiating pain down into the lower 
extremities, but finds that the veteran's contentions are 
outweighed by the probative medical evidence, which shows 
that his recurring pain symptoms and neurological findings 
are not more than severe.  See 38 C.F.R. §§ 4.40, 4.45; see 
generally Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. at 208 (discussing the Board's 
obligation to explain how pain was factored into its 
evaluation of the veteran's disability).

Finally, the Board notes that the medical evidence of record 
additionally shows that the veteran has experienced recurring 
attacks of pain due to his lumbar spine disability, for which 
he has sustained methods of intermittent relief.  In this 
regard, multiple VA outpatient reports, dated throughout the 
1990s, reflect that the veteran was seen and treated for 
complaints of back pain.  In October 1995, the veteran 
reported that he received some relief with medication.  More 
recently, in November 2000, the veteran advised that he used 
various medications to include, Robaxin, Vioxx, and Darvocet.  
The veteran also indicated that he has a back brace, and 
utilizes a cane intermittently.  Lastly, the veteran related 
that he continues to work part-time doing computer work.  For 
theses reasons and bases, the Board concludes that the 
probative evidence of record supports a finding that the 
veteran suffers from severe symptoms with recurring attacks 
with intermittent relief, rather than symptoms associated 
with little intermittent relief necessary for the 60 percent 
rating under Diagnostic Code 5293.  

In a similar manner, a higher evaluation is not warranted 
under either diagnostic code 5285, 5286 or 5289, in light of 
the fact that there is no medical evidence which demonstrates 
deformity of a lumbar vertebra, or ankylosis of the spine or 
of the lumbar spine in particular.

Likewise, the Board notes that there is a lack of evidence 
regarding an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of this case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The record does not reflect that the veteran's lumbar spine 
disability has recently required him to undergo 
hospitalization.  Likewise, the record is void of any 
evidence indicating that the veteran has had a marked 
interference with employment due to his lumbar spine 
disability so as to render impractical the application of the 
regular schedular standards under 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 or 5293.  Instead, as previously noted 
above, the veteran advised that he continues to work part-
time doing computer work for the regional office.  Thus, 
based on the evidentiary record, the assignment of a current 
40-percent schedular rating under 38 C.F.R. § 4.17a, 
Diagnostic Code 5293 has already adequately addressed, as far 
as can practicably be determined, the average impairment of 
earning capacity due to the veteran's recurrent low back 
strain with radiculopathy disability.  Therefore, the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an increased rating in excess of 40 percent 
for recurrent low back strain with radiculopathy is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

